16/230,729
First Named Inventor
Kludt
Title
PREDICTIVE ANALYSIS OF INDUSTRIAL PROCESSES
File Location
16230729 Kludt



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
No priority claim has been made in this application.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) has not been filed in this application.
Pending Claims
Claims 1-16 are pending for examination in this Office Action.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not meet the requirements of 37 CFR 1.84.  The drawings are not expected to reproduce in a printed publication such that they are th inch (1.84(p)(3)) and the lines solid for reproduction (1.84(a)(1).  For instance, Fig. 5B contains illegible text under the Convolution layer and the figure contains lines are dotted and do not reproduce well when scanned.  Fig. 9 is also notable because the numbers are illegible when scanned.  All Figures should be reviewed for compliance with 37 USC 1.84.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  Independent Claims 1, 6 and 12 recite “a convolution neural network,” while, for instance, Claim 2 recites “the convolutional neural network.”  The Examiner believes the latter is correct, but the antecedent basis needs to be corrected by choosing a common label that expresses the intended concept.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 5, 10 and 16, the claim recites “the neural network” without a proper antecedent basis.  The Examiner is uncertain if “the neural network” is intended to be the convolution/convolutional neural network defined in Claim 1 or 2, or if it is intended to be a separate neural network.  For the purposes of examination, the neural network is assumed to be the same convolutional neural network (once corrected per above discussion) defined in the independent claims
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Independent Claims 6 and 12 and their dependent claims explicitly state function language in terms of “means for” without providing sufficient structure in the recitation of the claim.  For instance, the underlined portions of the claim indicated below:
12. A system for adjustment of an industrial process, the system comprising: a data processing apparatus configured to generate a time-series of data sets for predictive analysis from data of the industrial process, the data comprising input variables and an output variable recorded at sequential time points, wherein: the apparatus comprises: data preparation means operable for dividing the data into a collection of observations, each observation comprising: a subset of sequential time points; associated input variables; and an output variable recorded at a forecasting time point beyond the latest sequential time point of the subset; and output prediction means for using the collection of observations in a convolution neural network to predict the output at the forecasting time point of a streaming data set; and the industrial process is adjusted in relation the output at the forecasting time point of the streaming data set.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For instance, in Independent Claim 1, the recitation of associated input variables; and an output variable recorded at a forecasting time point beyond the latest sequential time point of the subset, does not clearly state what the input variable are associated with.  The latter recitation of to predict the output at the forecasting time point of a streaming data set makes unclear how/when the output variable is predicted and recorded.  For the purposes of examination, the Examiner will interpret the input variables are associated with the time series data in a parameter/value relationship.  
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection
Claim(s) 1, 6 and 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-16 do not recite statutory subject matter.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 2-5, 7-10 and 13-16 do not recite an abstract idea in the enumerated categories.
The analysis of these claims conclude at this step.
Claim(s) 1, 6, 11 and 12 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1, 6, 11 and 12 do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1, 6, 11 and 12 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   
The 35 U.S.C. § 101 analysis involves several steps and sub-steps.  Step 1 is detailed in MPEP §2106.03.  Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04.  Step 
Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1-5), a machine (system/apparatus Claim(s) 6-10 and 12-16), and an article of manufacture (non-transitory computer-readable media Claim(s) 11).  This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the 
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance.  If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim.  
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of 
Claim Markup:
INELIGIBLE CLAIMS
1. A computer-implemented method of generating a time-series of data sets for predictive analysis from data comprising input variables and an output variable recorded at sequential time points, the method comprising: dividing the data into a collection of observations  [Mental Processes1], each observation comprising: a subset of sequential time points; associated input variables; and an output variable recorded at a forecasting time point beyond the latest sequential time point of the subset  [Extra-solution Activity2]  [Extra-Solution Activity3]; and using the collection of observations in a convolution neural network to predict the output at the forecasting time point of a streaming data set  [Mental Processes1]. 
Regarding the recitation in Claim 12 of A system for adjustment of an industrial process [General Link to Technology4] ... a data processing apparatus configured to  [Apply It5]  [Generic Computer6] ... and the industrial process is adjusted in relation the output at the forecasting time point of the streaming data set  [General Machine7]  [Post-Solution Activity8].
11. A non-transitory computer-readable storage medium  [WURC-Official Notice9]   [Berkheimer Support10] including a computer program which, when run on a computer, causes the computer to carry out the method of claim 1  [Apply It5]. 

ELIGIBLE CLAIMS
Claims 2-4, 7-9 and 13-15 are found eligible at Step 2A, prong 1, because their recitation explicitly recites a number and format of layers that that cannot practically be performed in the human mind.  The remaining claims are eligible for comparable reasons.
Claim(s) 5, 10 and 16 are found eligible at Step 2A, prong 1, as not reciting an abstract idea.  The claims describe a machine learning algorithm comparable to that described in MPEP 2106.04(a)(1)(vii): a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set.  For example, Claim 5 recites the following portions noted by underlining and in regular font:
5. The method as claimed in claim 1, wherein the collection of observations is used to train the neural network; the streaming data set is divided into a second collection of observations, each observation of the second collection comprising a subset of sequential time points and associated input variables; the second collection of observations is input into the trained neural network; and the trained neural network outputs a predicted outcome of the streaming data at the forecasting time point beyond the latest sequential time point of the subset. 
The remaining claims are analogous to those analyzed above and are rejected under 35 U.S.C. § 101 for similar reasons.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

CLAIM(S) 1-16 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER CHEN ET AL. (U.S. PUB. NO. 2019/0042867; HEREINAFTER "CHEN") IN VIEW OF WIKIPEDIA: CONVOLUTIONAL NEURAL NETWORK11.
INDEPENDENT CLAIMS 1, 6 AND 12.
Regarding Claims 1, 6 and 12, Chen teaches A computer-implemented method of generating a time-series of data sets for predictive analysis from data comprising input variables and an output variable (e.g., Figs. 24A-C) recorded at sequential time points, the method comprising: dividing the data into a collection of observations (e.g., Fig. 24C, Partial Compression Data 2404 and Additional Compression Data 2410), each observation comprising: a subset of sequential time points (e.g., video streams indicating a time series of data, paragraph [0221]; Fig. 89, blocks 8904-8906 and 8910) associated input variables (e.g., Table 1 at paragraph [0259]); and an output variable recorded at a forecasting time point beyond the latest sequential time point of the subset; and using the collection of observations in a convolution neural network to predict the output at the forecasting time point of a streaming data set (e.g., Fig. 24A-24C and 25A-25B; Fig. 89).  While Chen discusses prediction residuals, it does not generally label the output as a prediction.  However, Wikipedia: Covolutional Neural Network further teaches that the output of a CNN is commonly regarded as a predication (e.g., see Loss layer section “predicted (output)”; Number of parameters section: “predictive power of the network”).  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding the recitation in Claim 12 of A system for adjustment of an industrial process ("Indeed, this disclosure contemplates use of a potentially limitless universe of IoT devices 114 and associated sensors/actuators. IoT devices 114 may include, for example, any type of equipment and/or devices associated with any type of system 100 and/or industry, including transportation ( e.g., automobile, airlines), industrial manufacturing, energy ( e.g., power plants)", paragraph [0078]) ... and the industrial process is adjusted in relation the output at the forecasting time point of the streaming data set (e.g., "Accordingly, when a particular device receives the compressed visual data, the device may perform a current stage of processing using the current CNN associated with that device", paragraph [0303], lines 1 to 4; Claim 1).  While the current state of processing is explicitly associated with the CNN output, controlling the processing based on this information, for instance, concluding the current stage of processing, appears to be only implied.  However, it would have been obvious to one of ordinary skill in the art to control the current stage of processing based upon the output associated with the current state of processing, with the benefit of determining the current progress and conclusion of a current stage.
DEPENDENT CLAIMS 2, 7 AND 13.
Regarding Claims 2, 7 and 13, Chen teaches wherein the convolutional neural network (e.g., Fig. 24A-24C and 25A-25B; paragraph [0280] et seq.) comprises a first convolutional layer (e.g., first block), followed by one or more inception-module layers ("To illustrate, existing deep learning CNNs (e.g., inception or ResNet CNN , followed by a recurrent layer ("Sanitization also may be informed by convolutional neural networks (CNNs), recurrent neural networks (RNNs)", paragraph [0676];) and terminating with a dense layer (“For example, the goal of multiple convolution layers is to extract/transform the input data to a feature space where the fully connected layers can easily separate different clusters,”; cf., present Specification paragraph [0066] describing dense layers as fully connected), wherein each inception-module layer comprises an inception layer ("To illustrate, existing deep learning CNNs (e.g., inception or ResNet CNN models) typically repeat an inner module multiple times, and the inner module aggregates the results from multiple convolution layers and/or the original input at the end (analogous to a bottleneck). For example, FIGS. 25A-B illustrate a traditional 27-layer inception model CNN 2500, and FIGS. 26 and 27 illustrate example inner modules 2600 and 2700 for an inception model CNN. In particular, FIG. 26 illustrates an inner module 2600 implemented without dimension reduction, while FIG. 27 illustrates an inner module 2700 implemented with dimension reduction", paragraph [0311])

    PNG
    media_image1.png
    177
    855
    media_image1.png
    Greyscale

The above portion of Chen, Fig. 25A (annotated by Examiner) teaches followed by a merging layer (e.g., Fig. 25A, 26, Filter concatenation) and a pooling layer ("For 
DEPENDENT CLAIMS 3, 8 AND 14.
Regarding Claims 3, 8 and 14, Chen teaches wherein each inception layer (see the rejection of Claim 2) comprises a plurality convolution layers and one or more merging layers, (see the excerpted portion of Fig. 25A, reproduced above, and discussed in the rejection of Claim 2). 
DEPENDENT CLAIMS 4, 9 AND 15.
Regarding Claims 4, 9 and 15, Chen teaches wherein the plurality of convolution layers are in series (e.g., first and fourth block from the top of the flowchart), in parallel (e.g., the excerpted portion of Fig. 25A, reproduced above) or a combination thereof (e.g., the arrangement of blocks indicated a convolution as arranged in Fig. 25A).
DEPENDENT CLAIMS 5, 10 AND 16.
Regarding Claims 5 and 16, Chen teaches wherein the collection of observations is used to train the neural network; the streaming data set is divided into a second collection of observations, each observation of the second collection comprising a subset of sequential time points and associated input variables; the second collection of observations is input into the trained neural network; and the trained neural network outputs a predicted outcome of the streaming data at the forecasting time point beyond the latest sequential time point of the subset ("If the visual data cannot be detected or classified in the early stage, additional compressed domain data (e.g., motion prediction residuals) may be provided as input to a subsequent or late decision stage", paragraph [0279], lines 6 to 10; paragraph [0283]).  Wikipedia: Covolutional Neural Network further teaches that the output of a CNN is commonly regarded as a predication (e.g., see Loss layer section “predicted (output)”; Number of parameters section: “predictive power of the network”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the predictive capabilities of neural networks, with the benefit of leveraging a widely-known capability of such constructs.
DEPENDENT CLAIM 11.
Regarding Claim 11, Chen teaches A non-transitory computer-readable storage medium including a computer program which, when run on a computer, causes the computer to carry out the method of claim 1 (paragraph [0130]).

Conclusion
Claim 1-16 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                                



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  MPEP 2106.04(a)(2)(III)  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same)...Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. [ID:(S2AP1)1030].  The Examiner is taking the broadest reasonable interpretation of the claimed Convolutional Neural Network as including the simplest configuration possible, which would be within the practical capabilities of a human to duplicate, perhaps with the aid of paper and pencil.
        2 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        3 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Extra-Solution Activity.  MPEP 2106.05(g).  The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.    [ID:(S2B)1610]
        4 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.  See also, MPEP 2106.05(h).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]
        5 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        6 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]
        7 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   The recitation does not describe a particular machine or manufacture, effect a particular transformation or reduction of an article or apply the judicial exception in another meaningful way.  Therefore, the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use. See also, MPEP 2106.05(b).   MPEP 2106.04(d); October 2019 Update, III(D); cf. 2019 Guidance, 84 FR 50 at 55, footnote 27.  See, October 2019 Update, III(D); 2019 Guidance, 84 FR 50 at 55, footnote 32; cf. id, footnote 27. [ID:(S2AP2)1131]
        8 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)1630]
        9 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Additional Elements—Well-Understood, Routine, Conventional Activity In Particular Fields.  MPEP 2106.05(d).  The Examiner takes Official Notice that this recitation represents well-understood, routine and conventional activity in the relevant art. [ID:(S2B)1660]
        10 The following is offered as evidentiary support of well-understood, routine or conventional activity: Chen (US Pub. 2019/0042867), paragraph [0130].
        11 Wikipedia: Convolutional Neural Network <https://en.wikipedia.org/w/index.php?title=Convolutional_neural_network&oldid=874233388> version dated 17 Dec 2018